UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                            No. 19-CR-561 (LAP)
-against-
                                            No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                                   ORDER
                     Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

        The Court is in receipt of Mr. Garbus’s letter dated July

15, 2021 regarding a briefing schedule for Mr. Donziger’s bail

application.    (See dkt. no. 341.)    The Special Prosecutors may

respond to the application [dkt. nos. 336, 339] by July 23,

2021.    Mr. Donziger shall inform the Court if he will reply and,

if so, when.

SO ORDERED.

Dated:      July 15, 2021
            New York, New York


                            __________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge




                                   1
